Citation Nr: 1023499	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania.


THE ISSUES

1.  What evaluation is warranted from November 23, 2001 to 
November 10, 2006, for a left knee sprain with patella 
bipartita?

2.  What evaluation is warranted since February 1, 2007 for a 
left knee sprain with patella bipartita?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1983 and from July 1987 to April 1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for a left knee sprain with patella bipartita and 
assigned a 10 percent evaluation.  

In April 2009, the question what evaluation was warranted for 
the Veteran's left knee disorder after November 23, 2001 was 
remanded for further development.  

A March 2010 rating decision granted the Veteran a temporary 
100 percent convalescent rating for the period from November 
11, 2006 to January 31, 2007.  Effective February 1, 2007, a 
10 percent rating was again assigned.  The Veteran did not 
appeal the decision granting the convalescence rating.  
Hence, the issues decided herein reflect the periods of time 
outside of that convalescence.

In a March 2010 statement in support of his claim, the 
Veteran raises claims of entitlement to service connection 
for residuals of a torn left quadriceps muscle and 
osteoporosis of the left leg; as well as a claim to reopen 
the issue of entitlement to an earlier effective date for an 
award of a compensable rating for a left knee sprain with 
patella bipartite.  These issues have yet to be addressed by 
the RO.  Thus they are referred to the Agency of Original 
Jurisdiction (AOJ) for immediate action.




FINDINGS OF FACT

1.  From November 23, 2001 to November 10, 2006, the 
Veteran's left knee sprain with patella bipartite was not 
productive of slight lateral instability, it was not 
manifested by either a limitation of extension to 10 degrees, 
or a limitation of flexion to 45 degrees.  

2.  From February 1, 2007, the Veteran's left knee sprain 
with patella bipartite has not been manifested by slight 
lateral instability, it has not been manifested by a 
limitation of extension to 10 degrees and it has not been 
manifested by a limitation of flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  From November 23, 2001 to November 11, 2006, the 
Veteran's left knee sprain with patella bipartite does not 
meet the criteria for an evaluation in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

2.  From February 1, 2007, the Veteran's left knee sprain 
with patella bipartite does not meet the criteria for an 
evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261; Lichtenfels.
.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).  

In October 2009, after making attempts to acquire additional 
VA medical center records, a formal finding of unavailability 
was made by the RO regarding records of the Veteran's claimed 
treatment from the Washington DC and Pittsburgh, Pennsylvania 
VA medical centers.  After reviewing the finding and the 
efforts undertaken by VA, the Board finds that VA has made 
all necessary efforts to fulfill its duty to assist and that 
additional attempts to retrieve these records would be 
futile.  Id.  

In April 2009, the issues now before the Board were remanded 
to afford the Veteran an examination.  The Veteran's January 
2010 examination substantially complied with the mandates of 
the Board's remand, and the Veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  Moreover, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent 
rating is warranted when the limitation of motion is 
noncompensable under the appropriate diagnostic code with a 
showing of degenerative arthritis established by x-ray 
findings.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation 
of flexion to 45 degrees warrants a 10 percent rating.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of 
extension to 10 degrees warrants a 10 percent rating.  The 
normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Looking first at the evidence pertaining to the term from 
November 23, 2001 to November 10, 2006, the Veteran  was seen 
at an orthopedic clinic in Germany in October 2006.  At that 
time the appellant reported sharp pain with movement, but 
range of motion study revealed a full range of motion.  X-ray 
study showed a fragmented patella at the upper left quadrant.  
A MRI was recommended. 

No other records are available for the November 23, 2001 to 
November 10, 2006 term.

On November 11, 2006, the appellant underwent left knee 
surgery for which he was awarded the convalescent rating 
discussed above.

The Veteran was afforded a VA examination in October 2008.  
He reported constant knee pain and discomfort that was worse 
with motion.  He stated that knee pain interfered with his 
daily activities and limited how far he could walk or stand.  
He admitted that the disorder did not interfere with his job.  
The Veteran reported buckling but no locking of the knee and 
no incapacitating episodes or flare-ups.  The Veteran did not 
report any knee instability.

Physical examination revealed extension to 0 degrees and 
flexion to 130 degrees.  He complained of pain throughout.  
Motor strength was 5/5 with knee flexion and extension.  
There was no instability to varus, valgus anterior or 
posterior stressing.  McMurray's sign was negative.  There 
was positive medial and lateral joint line tenderness, and a 
patellar grind test was positive.  There was no additional 
loss of joint function due to pain, fatigue or lack of 
coordination found after repetitive motion.  There was no 
evidence of acute fracture or dislocation.  X-ray studies 
revealed very mild narrowing of the medial tibiofemoral 
joint, a patellar deformity, and very small suprapatellar 
knee joint effusion.  There was no evidence of acute fracture 
or dislocation.  .Diagnoses of patellofemoral pain syndrome, 
degenerative joint disease, and status post meniscal injury 
were offered.  

The Veteran was afforded another VA examination in January 
2010.  He reported knee instability, weakness and stiffness, 
but no episodes of dislocation or subluxation.  Crepitus and 
abnormal motion were noted.  The examiner stated that there 
were no constitutional or incapacitating episodes of 
arthritis.  The appellant reported severe weekly flare-ups 
that were precipitated by walking, prolonged sitting, and 
weather changes.  

Physical examination revealed no knee instability or 
subluxation, and no additional limitations after repetitive 
range of motion.  Ankylosis was not present.  Flexion was to 
110 degrees and extension was normal.  There was no objective 
evidence of pain with active left knee motion.  The examiner 
opined that the knee disability had significant effects on 
the Veteran's occupation including decreased mobility, 
problems lifting and carrying, lack of stamina, weakness or 
fatigue, decreased strength and lower extremity pain.  These 
caused increased absenteeism.

In a March 2010 statement in support of his claim, the 
Veteran stated that he suffered from chronic pain in his leg 
and that his quality of life had been drastically diminished 
due to his knee injury.

The Veteran does not meet the criteria for a higher rating 
from November 22, 2001 to November 10, 2006.  Unfortunately, 
the records available for this term are sparse.  Still, the 
record that is available shows that in October 2006 the 
appellant demonstrated a full range of left knee motion, and 
there was no evidence of instability or subluxation.  Given 
those findings a higher evaluation is not in order during 
this term  38 C.F.R. § 4.71a., Diagnostic Codes 5257, 5260, 
5261.  Simply put, there was no evidence of slight or greater 
instability, no evidence that extension was limited to 10 
degrees, and no evidence that flexion was limited to 45 
degrees.  While the appellant had complaints of pain that is 
adequately compensated by the assigned 10 percent rating, and 
no more, under Lichtenfels.

Turning to the period since February 1, 2007, the record 
shows that at his October 2008 VA examination he showed full 
extension and flexion to 130 degrees, even after repetitive 
use.  Slight lateral instability or subluxation was not 
shown.  Likewise, at his January 2010 examination, flexion 
was greater than 45 degrees, extension was not limited to 10 
degrees, and no subluxation or lateral instability was 
objectively demonstrated.  Hence, there is no evidence of 
entitlement to an increased rating since February 1, 2007.  
The Veteran is therefore appropriately rated at a 10 percent 
evaluation.  

The Veteran's disability picture during these periods was not 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  While the January 2010 examiner opined that the 
left knee disorder caused significant occupational effects 
including decreased mobility, problems lifting and carrying, 
lack of stamina, weakness or fatigue, decreased strength and 
lower extremity pain, it must be noted that the appellant 
only lost three weeks of work in the year prior to January 
2010.  More importantly, the symptoms experienced by the 
appellant, i.e., pain, limitation of motion, and occasional 
instability are specifically contemplated by the rating 
criteria.  These symptoms do not require frequent periods of 
hospitalization.  Hence, the rating assigned adequately 
compensates him for the severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating for either of the periods on appeal.  
Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 10 percent is not warranted for a left 
knee sprain with patella bipartita from November 23, 2001 to 
November 11, 2006.



A rating in excess of 10 percent is not warranted for a left 
knee sprain with patella bipartita from February 1, 2007.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


